The bill alleges that on October 15, 1866, John W. Free was the owner of a tract of land, being the township of Dixville in the county Coos; that he appointed the defendant Buckingham his agent, to dispose of the land in accordance with certain instructions and made deeds to Buckingham; that Buckingham violated his instructions, and acted fraudulently in the disposition of the land; that he fraudulently deeded a large portion of the land to the defendant Shorey, on March 2, 1868, and to the defendant Young, on December 17, 1868; that Young deeded to the defendants Weeks and Bailey; that Shorey mortgaged to the defendant Parsons, and Parsons obtained judgment of foreclosure against Shorey, and is now in possession, claiming to on; that Shorey also mortgaged to the defendant Lombard and to the defendant Jordan; that Parsons deeded to the defendant Walker and took a mortgage back, and that Walker mortgaged to the defendant Fiske. It is alleged that all these defendants had knowledge of the fraudulent conduct of Buckingham; and the main object of the bill is, to reach the real estate of the plaintiff, wherever it made be, in the hands of these various grantees and mortgagees; and the defendants urge that the bill is multifarious.
It is said, in Chase v. Searles, 45 N.H. 520, and the language is quoted from Boyd v. Hoyt, 5 Paige Ch. 65, that "where the object of the suit is single, but different persons have or claim separate interests in distinct or independent question, all connected with and arising out of the single object of the suit, the complainant may bring such persons before the court as defendants; so that the whole object of the bill may be obtained in one suit, and to prevent further unnecessary and useless litigation." Abbot v. Johnson, 32 N.H. 9; Fellows v. Fellows, 4 Cow. 682; Dix v. Briggs, 9 Paige 595; Sizer v. Miller, 9 Paige 605; Brinkerhoff v. Brown, 6 John. Ch. 139; Dimmock v. Bixby, 20 Pick. 377; Story's Eq. Pl., sec. 533; Melton v. Withers, 2 S.C. 561. *Page 98 
I see no reason why the matters involved in this controversy may not properly enough, and in accordance with established precedents, be litigated in one suit. The question of multifariousness depends, in each case, upon circumstances; and much must necessarily be left to the sound discretion of the court. Warren v. Warren, 56 Me. 360.
SMITH, J., concurred.
Demurrer overruled.